 

Exhibit 10.28

 

2002 ANNUAL AGREEMENT

 

This Agreement is entered into as of                      , 2002 by and between
American Crystal Sugar Company (the “Company”) and
                                                                                                                           ,
shareholder #                                     (the “Grower”).

 

WHEREAS, the Grower is a shareholder of the Company, and as such has entered
into a Five Year Agreement with the Company with regard to the growing and
delivery of sugarbeets to the Company; and

 

WHEREAS, the parties desire to supplement the Five Year Agreement as provided
therein with regard to the 2002 sugarbeet crop.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the parties agree as follows:

 

1.   Delivery Obligation.  In accordance with the terms of the Five Year
Agreement, the Grower agrees to prepare land, plant, cultivate, harvest and
deliver the 2002 sugarbeet crop from such number of acres and such fields as set
forth on the Annual GPS Information form to be separately completed in an
electronic format by the parties, and which shall thereafter be deemed to become
an integral part of this Agreement.  The Company shall provide a copy of the
Annual GPS Information form to the Grower at the Grower’s request.

 

2.   Prevented Planting.  The Grower shall be unconditionally obligated to plant
the 2002 sugarbeet crop unless such planting is prevented as a result of acts of
God or other causes beyond the reasonable control of the Grower, as provided in
Section 12 of the Five Year Agreement.  If, after making all reasonable efforts,
the Grower has been so prevented from planting the 2002 sugarbeet crop on or
before June 1, 2002, the Grower shall be relieved of its obligation to plant the
2002 sugarbeet crop.  The Grower may elect to plant the 2002 sugarbeet crop at
any time after June 1, 2002.  A determination as to whether the Grower is
prevented from planting shall be mutually determined by the Grower and a
representative of the Company based on the Grower’s planting conditions for the
period leading up to and including June 1, 2002.

 

3.   Tolerances.  The total number of acres of sugarbeets to be planted by the
Grower shall be subject to overplant and underplant tolerances as established
from time to time by the Company pursuant to the Five Year Agreement.  The
Grower hereby acknowledges and agrees that said tolerances may be established
and/or modified from time to time by the Company as determined to be appropriate
to respond to planting and crop conditions.  The initial tolerance and any
modification thereof shall be effective upon communication of the same to the
Grower by the Company, and the Annual GPS Information form shall be deemed
modified to the extent of the tolerance.

 

4.   Proration.  The Company hereby reserves the right to modify the annual
tolerance levels by prorating delivery rights with regard to the 2002 crop.  Any
such proration shall be established by the Company after a determination that
the Company may not be able to economically process the entire crop.  A
proration shall be communicated to, and applied against, all Growers of the
Company on a uniform and equitable basis.  The Annual GPS Information form shall
be deemed modified to the extent of any such proration.

 

5.   Deductions.  The Grower hereby authorizes and directs the Company to:

 

(a)  Deduct an amount specified by the Red River Valley Sugarbeet Growers
Association, Inc., which amount shall not exceed 17½¢ per ton, from the beet
payments to be made by the Company to the Grower for sugarbeets delivered for
the 2002 crop; provided, that, such deduction shall not be made in the event the
Grower notifies the Company in writing prior to June 1, 2002 that such deduction
should not be made.  Amounts deducted under this provision shall be paid by the
Company to the Red River Valley Sugarbeet Growers Association, Inc.; and

 

(b)  Deduct such per ton amount, as may be necessary, from the beet payments to
be made by the Company to the Grower for sugarbeets delivered for the 2002 crop
to reimburse the Company for all costs incurred in the operation of the Truck
Haul Committee for the piling location to which the Grower delivers sugarbeets. 
The amount charged to the Grower shall be determined on a per ton basis,
reflecting a proration of the costs based on the total tonnage delivered to the
respective piling locations.

 

6.   Certification.  The Grower hereby certifies that:

 

(a)  It is a bona fide sugarbeet farm operator who will: (i) be the legal owner
of the 2002 sugarbeet crop; (ii) have the majority financial interest in the
2002 crop, and (iii) have general control of the sugarbeet operations on the
farm where the 2002 crop will be grown.

 

(b)  It has no agreements or understanding with third parties (i.e., owners,
partners, shareholders, etc.) providing for guaranteed cash payments.

 

7.   Nature of Agreement.  This Agreement is intended to supplement the Five
Year Agreement as contemplated therein, and except as specifically provided
herein, this Agreement shall not be deemed to amend or modify the terms of the
Five Year Agreement.  This Agreement and the related Five Year Agreement may be
terminated by the Company upon ten (10) days written notice to the Grower in the
event the Grower is, as of April 1, 2002, in default on any payment obligation
owed to the Company.

 

8.   No Modification.  No agent of the Company has any authority to change,
waive, or modify any of the terms of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above.

 

AMERICAN CRYSTAL SUGAR COMPANY

 

GROWER

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

Its

 

 

 

Its

 

 

--------------------------------------------------------------------------------